      Case 2:16-cv-02296-DDC-JPO Document 205 Filed 06/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

FLOYD S. BLEDSOE,                          )
                                           )
                      Plaintiff,           ) Case No. 16-2296-DDC-JPO
                                           )
v.                                         )
                                           )
BOARD OF COUNTY                            )
COMMISSIONERS OF THE COUNTY                )
OF JEFFERSON COUNTY, KANSAS,               )
RANDY CARRENO,                             )
TROY FROST,                                )
ROBERT POPPA,                              )
JIM VANDERBILT,                            )
GEORGE JOHNSON,                            )
JIM WOODS,                                 )
TERRY MORGAN,                              )
MICHAEL HAYES,                             )
JEFFREY HERRIG in his individual           )
and official capacity, and                 )
UNKNOWN OFFICERS OF THE                    )
JEFFERSON COUNTY SHERIFF’S                 )
DEPARTMENT, and KANSAS                     )
BUREAU OF INVESTIGATION,                   )
                                           )
                      Defendants.          )

           NOTICE OF SERVICE OF DEFENDANT JEFFERSON COUNTY’S
                      RULE 26(a) INITIAL DISCLOSURES

       Defendant Jefferson County Board of County Commissioners gives notice to the Court that

Defendant Jefferson County’s Rule 26(a) Initial Disclosures were served by electronic mail on

June 11, 2021 to all counsel of record.

                                           Respectfully submitted by:


                                           FOULSTON SIEFKIN LLP

                                           By: /s/ Eric Turner
                                           Eric Turner, #25065



                                              1
      Case 2:16-cv-02296-DDC-JPO Document 205 Filed 06/11/21 Page 2 of 2




                                               9225 Indian Creek Parkway, Suite 600
                                               Overland Park, Kansas 66210
                                               Telephone: 913.498.2100
                                               Facsimile: 913.498.2101
                                               Email: eturner@foulston.com

                                               Michael J. Norton, #18732
                                               1551 N. Waterfront Parkway, Suite 100
                                               Wichita, Kansas 67206-4466
                                               Telephone: 316.267.6371
                                               Facsimile: 316.771.6036
                                               Email: mnorton@foulston.com

                                               ATTORNEYS FOR JEFFERSON
                                               COUNTY BOARD OF COUNTY
                                               COMMISSIONER




                                  CERTIFICATE OF SERVICE

          I certify that on June 11, 2021, I electronically filed the foregoing with the Clerk of the

Court using the Court’s ECF system, which will send a notice of electronic filing to all counsel of

record.


                                                       /s/ Eric Turner
                                                       Eric Turner

                                                   2
